Benham, Judge,
concurring specially.
While the case law compels me to concur in the decision to reverse the trial court’s ruling, I write separately because I fear that the majority opinion may be interpreted as supporting the proposition that Rule 570-9-.06, in its entirety, is a mere policy statement which lacks the force and effect of law.
In Rielli v. State, 174 Ga. App. 220 (3) (330 SE2d 104) (1985), cited by the majority, this court held that the administrative rule at issue therein was without legal effect because it was an administrative rule promulgated without statutory authority. The court concluded that a failure to adhere to such an administrative rule, being without legal effect, resulted in no harm to the defendant. In Turrentine v. State, 176 Ga. App. 145, 156 (335 SE2d 630) (1985), this court held that there was no statutory scheme governing the use of alco-sensors, *460the initial screening test at issue in the case at bar. Since there is no statutory mention of initial screening tests, much less statutory authority for the promulgation of rules and regulations governing their use, the rules and regulations concerning initial screening tests (presently Rule 570-9-.06 (1-4)) are mere policy statements without the force and effect of law, and their violation results in no harm to the defendant. Therefore, the trial court erred when it found appellee had suffered harm due to the officer’s violation of former Rule 570-9-.06 (1). The remainder of Rule 570-9-.06 is concerned with the chemical analyses authorized by OCGA § 40-6-392, and therefore has statutory authority.
Decided January 5, 1987.
Patrick H. Head, Solicitor, Benjamin M. First, Assistant Solicitor, for appellant.
J. Alfred Johnson, for appellee.
Appellee argues that Rule 570-9-.06 (1) was designed to give effect to the statutory mandate that “[u]pon the request of the person who shall submit to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to him or his attorney.” OCGA § 40-6-392 (a) (4). However, OCGA § 40-6-392 is inapplicable to the initial alcohol screening test. Turrentine v. State, supra.
Since I agree that the trial court erred in granting appellee’s motion to suppress, I concur in the judgment of reversal.
I am authorized to state that Judge Beasley joins in this special concurrence.